Case 3:18-cv-00017-NKM-JCH Document 234 Filed 02/08/21 Page 1 of 4 Pageid#: 3246




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   Charlottesville Division

BRENNAN M. GILMORE,                   )
    Plaintiff,                        )                Civil Action No. 3:18-cv-00017
                                      )
v.                                    )                ORDER
                                      )
ALEXANDER (“ALEX”) E. JONES , et al., )                By:    Joel C. Hoppe
    Defendants.                       )                       United States Magistrate Judge

       In an Order entered on February 5, 2021, the Court adopted the proposed scheduling order.

ECF No. 231. Accordingly, the Pretrial Order, ECF No. 54, is hereby AMENDED to incorporate the

following deadlines:

                                Event                           Agreed Dates

                Deadline to complete fact discovery              June 1, 2021

                Potential settlement / ADR
                                                                 June 8, 2021
                discussion

                Fed. R. Civ. P. 26(a)(2)(B) opening
                                                                 June 16, 2021
                expert reports

                Fed. R. Civ. P. 26(a)(2)(B)
                                                                 July 16, 2021
                responsive expert reports

                Fed. R. Civ. P. 26(a)(2)(B) reply
                expert reports (limited to subject
                                                               August 13, 2021
                matter first raised in responsive
                reports)

                Deadline to complete all discovery,
                including expert depositions.                  August 25, 2021

                Deadline to file dispositive motions          September 1, 2021

                Deadline to file oppositions to
                dispositive motions                             October 2, 2021

                Deadline to file replies to dispositive
                motions                                        October 25, 2021
Case 3:18-cv-00017-NKM-JCH Document 234 Filed 02/08/21 Page 2 of 4 Pageid#: 3247




             Deadline for hearing dispositive
             motions                                 TBD by the Court

             Exchange list of witnesses expected
             to be called at trial                   December 9, 2021

             Deadline for filing motions in limine
                                                     December 16, 2021
             (copies to opposing counsel)

             Deadline for filing oppositions to
             motions in limine (copies to             January 13, 2022
             opposing counsel)
Case 3:18-cv-00017-NKM-JCH Document 234 Filed 02/08/21 Page 3 of 4 Pageid#: 3248




                               Event                          Agreed Dates

               Deadline for filing proposed jury
               instructions and special
                                                            January 13, 2022
               interrogatories (copies to opposing
               counsel)

               Deadline for filing joint pretrial
               order including:
               • any contested issues of law that
               require a ruling before trial;
               • the essential elements that a party
               must prove to establish any
               meritorious claims remaining for
               adjudication, and the damages or
               other relief sought;
               • the essential elements that a party
               must prove to establish any
               meritorious defenses;
                                                            January 13, 2022
               • the material facts and theories of
               liability or defense;
               • the issues of fact contested by each
               party;
               • any contested issues of law that do
               not require a ruling before trial;
               • any stipulations; and
               • any special voir dire questions


               **Disputed sections to be filed as
               separate addendum**

                                                         TBD by the Court. The
               Pretrial conference                      parties to be trial-ready by
                                                             January 25, 2022

               Trial                                        TBD by the Court


        All other terms in the Scheduling Order remain in effect.

        It is so ORDERED.

                                                    3
Case 3:18-cv-00017-NKM-JCH Document 234 Filed 02/08/21 Page 4 of 4 Pageid#: 3249




        The Clerk shall send a copy of this Order to the parties.

                                                      ENTER: February 8, 2021



                                                      Joel C. Hoppe
                                                      U.S. Magistrate Judge




                                                 4
